                                1   MARK D. FOWLER (Bar No. 124235)
                                    mark.fowler@us.dlapiper.com
                                2   CLAYTON THOMPSON (Bar No. 291331)
                                    clayton.thompson@us.dlapiper.com
                                3   YAKOV M. ZOLOTOREV (Bar No. 224260)
                                    jake.zolotorev@us.dlapiper.com
                                4   SUMMER TORREZ (Bar No. 264858)
                                    summer.torrez@us.dlapiper.com
                                5   JONATHAN HICKS (Bar No. 274634)
                                    jonathan.hicks@us.dlapiper.com
                                6   ERIN MCLAUGHLIN (Bar No. 290853)
                                    erin.mclaughlin@us.dlapiper.com
                                7   DLA PIPER LLP (US)
                                    2000 University Avenue
                                8   East Palo Alto, CA 94303-2214
                                    Tel: 650.833.2000
                                9   Fax: 650.833.2001
                            10      ERIN P. GIBSON (Bar No. 229305)
                                    erin.gibson@us.dlapiper.com
                            11      SUSAN ACQUISTA (Bar No. 253969)
                                    susan.acquista@us.dlapiper.com
                            12      PETER MAGGIORE (Bar No. 292534)
                                    peter.maggiore@us.dlapiper.com
                            13      DLA PIPER LLP (US)
                                    401 B Street, Suite 1700
                            14      San Diego, CA 92101-4297
                                    Tel: 619.699.2700
                            15      Fax: 619.699.2701
                            16      Attorneys for Defendant
                                    APPLE INC.
                            17

                            18                                       UNITED STATES DISTRICT COURT

                            19                                 NORTHERN DISTRICT OF CALIFORNIA

                            20
                                     DSS TECHNOLOGY MANAGEMENT,                       CASE NO. 14-cv-05330 HSG
                            21       INC.,
                                                                                     JOINT STIPULATION AND
                            22                          Plaintiff,                   ORDER FOR EXTENSION TO SUBMIT
                                                                                     JOINT SET OF PROPOSED JURY
                            23       v.
                                                                                     INSTRUCTIONS
                            24       APPLE INC.,
                            25                          Defendant.
                            26

                            27

                            28
'/$  3 ,3(5 //3  86 
    ( $ 6 7 3 $ /2 $ /7 2         WEST\288937549.1
                                                                          JOINT STIPULATION AND ORDER REGARDING JURY INSTRUCTIONS
                                                                                                          CASE NO. 14-CV-05330 (HSG)
                                1          `Pursuant to Civil Local Rules 6-1(b), 6-2, 7-1(a)(5), and 7-12, Plaintiff DSS Technology

                                2   Management, Inc. (“DSS”) and Defendant Apple Inc. (“Apple”) (collectively, the “Parties”),

                                3   through their respective counsel of record, hereby stipulate as follows regarding the submission of

                                4   the joint set of proposed jury instructions:

                                5          WHEREAS, on January 16, 2019, the Court entered a Scheduling Order setting the

                                6   Pretrial Conference for January 28, 2020 at 3:00 p.m. and Jury Selection/Jury Trial for February

                                7   24, 2020 at 8:30 a.m. (Dkt. 183);

                                8          WHEREAS, on December 4, 2019, the clerk issued a notice that the Pretrial Conference,

                                9   previously set for January 28, 2020, is continued to February 4, 2020, at 3:00 p.m., but pretrial

                            10      filings are due based on the original not the continued pretrial conference date (Dkt. 357);

                            11             WHEREAS, pursuant to the Civil Pretrial And Trial Standing Order For Cases Before

                            12      District Judge Haywood S. Gilliam, Jr., January 14, 2020 is the deadline for the Parties to submit

                            13      to the Court a proposed joint set of jury instructions along with one-page explanations as to

                            14      disputed instructions;

                            15             WHEREAS, the Parties have met and conferred and agreed to extend the deadline for the

                            16      Parties to submit a proposed joint set of jury instructions along with one-page explanations as to

                            17      disputed instructions, by one week, to January 21, 2020;

                            18             WHEREAS, good cause exists to permit this one-week extension of the deadline to

                            19      submit a proposed joint set of jury instructions along with one-page explanations as to disputed

                            20      instructions. The Parties have been engaged in meet and confers, in order to reduce the number

                            21      of disputed instructions and accompanying explanations. The additional week will allow the

                            22      Parties to continue to engage in this process and further reduce the number of disputed

                            23      instructions and accompanying explanations for submission to this Court; and

                            24             WHEREAS, the one-week extension of the deadline to submit a proposed joint set of jury

                            25      instructions along with one-page explanations as to disputed instructions will not alter the date of

                            26      any event or any deadline already set by this Court in this case.

                            27             IT IS SO STIPULATED.

                            28
'/$  3 ,3(5 //3  86 
    ( $ 6 7 3 $ /2 $ /7 2         WEST\288937549.1                                -1-
                                                               JOINT STIPULATION AND ORDER REGARDING JURY INSTRUCTIONS
                                                                                                          CASE NO. 14-CV-05330 (HSG)
                                1          Pursuant to Civil L.R. 5-1(i)(3), concurrence to the filing of this document was obtained

                                2   from Niky Bagley, counsel for DSS Technology Management, Inc., on January 10, 2020.

                                3

                                4    Dated: January 10, 2020                     DLA PIPER LLP (US)
                                5
                                                                                 By /s/ Summer Torrez
                                6
                                                                                    MARK D. FOWLER
                                7                                                   CLAYTON THOMPSON
                                                                                    YAKOV M. ZOLOTOREV
                                8                                                   ERIN P. GIBSON
                                                                                    SUSAN ACQUISTA
                                9                                                   SUMMER TORREZ
                                                                                    JONATHAN HICKS
                            10                                                      ERIN MCLAUGHLIN
                                                                                    PETER MAGGIORE
                            11
                                                                                     Attorneys for Defendant
                            12                                                       APPLE INC.

                            13
                                     Dated: January 10, 2020
                            14                                                   BUETHER JOE & CARPENTER, LLC

                            15
                                                                                 By /s/ Niky Bagley
                            16                                                      CHRISTOPHER M. JOE
                                                                                    ERIC W. BUETHER
                            17                                                      BRIAN A. CARPENTER
                                                                                    NIKY BAGLEY
                            18                                                      KENNETH KULA

                            19                                                       Attorneys for Plaintiff
                                                                                     DSS Technology Management, Inc.
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
'/$  3 ,3(5 //3  86 
    ( $ 6 7 3 $ /2 $ /7 2 
                                     WEST\288937549.1                              -2-
                                                                         JOINT STIPULATION AND ORDER REGARDING JURY INSTRUCTIONS
                                                                                                         CASE NO. 14-CV-05330 (HSG)
                                1   PURSUANT TO STIPULATION, IT IS SO ORDERED
                                2
                                    Dated: 1/13/2020
                                3                                    By
                                                                          HAYWOOD S. GILLIAM, JR.
                                4                                         United States District Judge
                                5

                                6

                                7

                                8

                                9

                            10

                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
'/$  3 ,3(5 //3  86 
    ( $ 6 7 3 $ /2 $ /7 2 
                                    WEST\288937549.1                   -3-
                                                             JOINT STIPULATION AND ORDER REGARDING JURY INSTRUCTIONS
                                                                                             CASE NO. 14-CV-05330 (HSG)
